DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 8 and 19 is withdrawn in view of the newly discovered references to Borst et al. (U.S. Patent Application Publication No. 2003/0078470).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 12 recites the limitation “one or more ports in the supporting surface of the vacuum arm and the branch”, and subsequently recites “the one or more ports”. Since the “one or more ports in the supporting surface of the vacuum arm and the branch” encompasses one or more ports in the supporting surface of the vacuum arm and one or more ports in the supporting surface of the branch, which includes at least two ports total, the subsequent limitation “the one or more ports connected to…” renders this claim indefinite as it is unclear whether applicant intends to reference one or each of the ports previously recited in the arm and branch supporting surfaces.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,836,311 (Borst et al.).
Regarding claim 1, Borst et al. teaches a capture-tool, adapted to suction a tissue (abstract), comprising: 
a rigid, linear extension (Figure 15, arm, 23) having a proximal end, a distal end, and a channel (Figure 15, suction lumen, 30) therethrough that is attachable to a vacuum source (Figure 14, suction source, 114) (col. 7, line 57-col. 8, line 3; col. 8, lines 4-16); 
Figures 15-16, paddle, 22) having a proximal-most end attached to a distal-most end of the extension (23), the vacuum arm (22) being attached to the extension (23) at an angle, the vacuum arm (22) having an internal conduit (Figures 15-16, suction conduit, 31) that is continuous with the channel (30), a viewing surface directed towards the proximal end of the extension (23), and a supporting surface , the supporting surface having a concave cross-sectional shape when viewed perpendicular to a longitudinal axis of the vacuum arm (The “viewing surface” is construed as the top surface of the paddle 22 during use, see Figures 15-16; The “supporting surface” is construed as the bottom surface of paddle 22 during use including surfaces of suction ports 33, see Figures 15-16; col. 8, lines 4-21. The concave ports 33 constitute the concave cross-sectional shape of the “supporting surface” when viewed perpendicular to the longitudinal axis of the paddle 22.); 
one or more ports (Figures 15-16, suction aperture, 32) in the supporting surface connected to the internal conduit (31) such that, when a vacuum is created in the channel (30) and internal conduit (31) by the vacuum source, a low pressure area is formed at the one or more ports (32) so that tissue is suctioned against the one or more ports (32) and supported by the supporting surface (col. 8, lines 4-21).
Regarding claim 4, Borst et al. teaches one of the one or more ports (32) is located at about the proximal end and another one of the one or more ports (32) is located at about the distal end of the vacuum arm (22) (col. 8, lines 4-21; see Figures 15-16).
claim 5, Borst et al. teaches the one or more ports (32) are arranged longitudinally on the supporting surface of the vacuum arm (22) (col. 8, lines 4-21; see Figures 15-16).
Regarding claim 9, Borst et al. teaches at least two internal conduits (conduit 30 passes through lumen of arm 23, the lumen and the conduit 31 are construed as the “two internal conduits”, see Figures 15-16; col. 8, lines 4-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,049,000 (Williams) in view of U.S. Patent No. 9,468,432 (Zavatsky).
Regarding claim 1, Williams teaches a capture-tool, adapted to suction a tissue, comprising: 
a rigid, linear extension (Figure 1, manifold, 16) having a proximal end, a distal end, and a channel (Figure 3, first passageway, 17) therethrough that is attachable to a vacuum source (col. 2, lines 10-24 and lines 56-60); 
a single, linear vacuum arm (Figure 1, pipe, 14) having a proximal-most end attached to a distal-most end of the extension (16), the vacuum arm (14) being attached to the extension (16) at an angle, the vacuum arm (14) having an internal conduit that is Figure 1; pipe 14 is hollow, col. 2, lines 10-30; the “supporting surface” is construed as the external surface of end 28, col. 2, lines 26-30 and lines 54-62; see Figure 1); 
one or more ports (Figures 1 and 4-6, ports, 42) in the supporting surface connected to the internal conduit such that, when a vacuum is created in the channel (17) and internal conduit by the vacuum source, a low pressure area is formed at the one or more ports (42) so that tissue is suctioned against the one or more ports and supported by the supporting surface (col. 2, lines 10-24 and lines 62-65; col. 4, lines 52-58). Williams does not teach the supporting surface has a concave cross-sectional shape when viewed perpendicular to a longitudinal axis of the vacuum arm.
However, Zavatsky teaches a capture-tool, adapted to suction a tissue (abstract; col. 1, lines 11-15), comprising:
a rigid, linear extension having a proximal end, a distal end, and a channel (Figure 3, vacuum channel, 2) therethrough that is attachable to a vacuum source (see annotated Figure 3 below; col. 3, lines 30-40);
a single, linear vacuum arm having a proximal-most end attached to a distal-most end of the extension, the vacuum arm being attached to the extension at an angle, the vacuum arm having an internal conduit that is continuous with the with the channel (2), and a supporting surface, the supporting surface having a concave cross-sectional shape when viewed perpendicular to a longitudinal axis of the vacuum arm (see annotated Figure 3 below; Figures 3 and 6; col. 3, lines 30-50; col. 3, lines 66-67); 
Figures 3 and 6, port, 10) in the supporting surface connected of the internal conduit such that, when a vacuum is created in the channel (2) and internal conduit by the vacuum source, a low pressure area is formed at the one or more ports (10) so that tissue is suctioned against the one or more ports (10) and supported by the supporting surface (one or multiple ports 10 included, col. 3, lines 30-50; col. 3, lines 66-67; Figures 3 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting surface of Williams to include a concave cross-sectional shape when viewed perpendicular to its longitudinal axis as taught by Zavatsky, because Zavatsky teaches providing a concave supporting surface including one or more suction ports facilitates “an effective way to dissect and retract tissue and simultaneously suction the surgical site to provide a clear and safe operative field” (col. 1, lines 50-54).



    PNG
    media_image1.png
    357
    507
    media_image1.png
    Greyscale

Regarding claim 2, Williams in view of Zavatsky teaches all the limitations of claim 1. Williams teaches the vacuum arm (14) is attached to the extension (16) at an angle of “preferably less than 45°”, or between 15° and less than 40° (col. 2, lines 59-62; Figure 1).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the vacuum arm and the extension of Williams and Zavatsky such that the angle is between 30° and 180° in light of the teachings of Williams, because Williams teaches an angle in such a range results in a desirable position of the operational end of the vacuum arm relative to the extension grasped by the practitioner to facilitate engagement with a suction target (abstract; col. 2, line 59-col. 3, line 8). 
Regarding claim 3, Williams in view of Zavatsky teaches all the limitations of claim 2. Williams teaches the vacuum arm (14) is attached to the extension (16) at an angle of “preferably less than 45°”, or between 15° and less than 40° (col. 2, lines 59-Figure 1). Williams fails to disclose the vacuum arm is attached to the extension at an angle of 90°. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Williams and Zavatsky such that the angle between the vacuum arm and the extension is 90°, because Applicant has not disclosed that an angle of 90° between the vacuum arm and the extension provides an advantage, is used for a particular purpose, or solves a stated problem versus another angle. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the angle of less than 45° of Williams because Williams teaches such angle results in a desirable position of the operational end of the vacuum arm relative to the extension grasped by the practitioner to facilitate engagement with a suction target (abstract; col. 2, line 59-col. 3, line 8). Therefore, it would have been an obvious matter of design choice to modify Williams and Zavatsky to obtain the invention as specified in claim 3.
Regarding claim 4, Williams in view of Zavatsky teaches all the limitations of claim 1. Williams does not teach one or more ports are located at about the proximal end and another one of the one or more ports is located at about the distal end of the vacuum arm.
However, Zavatsky further teaches the supporting surface may include one or more ports placed at multiple locations along the vacuum arm, such that one of the ports is located at about the proximal vacuum arm end and another of the ports is located at about the distal vacuum arm end (col. 3, lines 30-50; see annotated Figure 3 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distribution of the ports on the 
Regarding claims 5 and 6, Williams in view of Zavatsky teaches all the limitations of claim 1. Williams teaches the one or more ports (42) are arranged in at least two rows longitudinally on the supporting surface of the vacuum arm (14) (see Figures 4-6).
Regarding claim 7, Williams in view of Zavatsky teaches all the limitations of claim 1. Williams teaches a branch (Figures 1 and 5, retractor, 24) from the vacuum arm (14) (col. 3, lines 42-50).
Regarding claims 9 and 10, Williams in view of Zavatsky teaches all the limitations of claim 1. Williams teaches at least two internal conduits (hollow conduit within pipe 14 and conduit in hose 33, col. 2, lines 19-22 and lines 54-60); and two channels in the extension (16) (passageway 17 and passageway 25, see Figure 3; col. 2, lines 40-47).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,049,000 (Williams) in view of U.S. Patent No. 9,468,432 (Zavatsky) as applied to claim 1, and further in view of U.S. Patent No. 6,656,109 (DeVries et al.).
Regarding claim 11, Williams in view of Zavatsky teaches all the limitations of claim 1. Williams does not teach the viewing surface further comprises a visibility 
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface (Ports 44 and paddle 22 may be colored or transparent to improve visibility, col. 3, lines 28-41. The colored or transparent material is construed as the structure corresponding to the means plus function limitation “visibility component”, which invokes 35 U.S.C. 112(f).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum arm of Williams and Zavatsky such that it includes transparent or colored visibility component on the viewing surface as taught by DeVries et al., because providing a transparent or colored visibility component of the vacuum arm “provides less obstruction to the surgeon’s line of sight” and “can be easily visible” against the surrounding tissue (col. 3, lines 28-41).
Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,049,000 (Williams) in view of U.S. Patent No. 9,468,432 (Zavatsky) and U.S. Patent Application Publication No. 2003/0135151 (Deng).
Regarding claim 23, Williams teaches a capture-tool, adapted to manipulate a tissue (abstract), comprising: 
Figure 1, manifold, 16) having an opening to control suction (col. 2, line 62-col. 3, line 5); 
a rigid extension (Figure 1, pipe, 14 segment adjacent manifold, 16) having a proximal end connected to the handle (16), a distal end, and a channel therethrough (col. 2, lines 10-18); 
a single, linear vacuum arm (Figure 1, straight portion, 21 of pipe, 14) having a proximal-most end attached to a distal-most end of the extension, the vacuum arm (21) being attached to the extension at an angle, the vacuum arm (21) having an internal conduit therein, a viewing surface directed towards the proximal end of the extension, and a supporting surface having one or more ports (Figures 1 and 4-6, ports, 42) therein connected to the internal conduit (The “viewing surface” is construed as the top surface of the pipe 14 during use, see Figure 1; pipe 14 is hollow, col. 2, lines 10-30; the “supporting surface” is construed as the external surface of end 28, col. 2, lines 26-30 and lines 54-62; see Figure 1), wherein air pressure at the one or more ports (42) in the supporting surface is adjustable at the handle (16) (col. 2, lines 10-30 and line 62-col. 3, line 8; col. 4, lines 52-58). Williams does not teach the vacuum arm has a length less than that of the extension.

    PNG
    media_image2.png
    581
    277
    media_image2.png
    Greyscale

However, Zavatsky teaches a capture-tool, adapted to manipulate a tissue (abstract; col. 1, lines 11-15), comprising:
a rigid, linear extension having a proximal end, a distal end, and a channel (Figure 3, vacuum channel, 2) therethrough that is attachable to a vacuum source (see annotated Figure 3 above; col. 3, lines 30-50);
a single, linear vacuum arm having a proximal-most end attached to a distal-most end of the extension, the vacuum arm being attached to the extension at an angle, the vacuum arm having an internal conduit that is continuous with the with the channel (2), Figures 3 and 6, port, 10) therein connected to the internal conduit, and the vacuum arm having a length that is less than a length of the extension (see annotated Figure 3 above; Figures 3 and 6; col. 3, lines 30-50; col. 3, lines 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capture-tool of Williams such that the vacuum arm has a length that is less than a length of the extension as taught by Zavatsky, because Zavatsky teaches such a configuration facilitates “an effective way to dissect and retract tissue and simultaneously suction the surgical site to provide a clear and safe operative field” (col. 1, lines 50-54). Additionally, Williams teaches “the specific length of the pipe as well as its portions are not especially critical and will depend on ay [sic] desirable instrument design” (col. 2, lines 14-18).
Williams teaches the suction is controlled by the practitioner by selectively covering an opening in the handle (manifold 16) (col. 2, line 62-col. 3, line 5). Williams does not teach the handle includes an actuator to control suction, wherein air pressure at the one or more ports in the supporting surface is adjustable using the actuator.
However, Deng teaches a capture-tool, adapted to manipulate a tissue (abstract), comprising: a handle (Figures 1-2, handpiece, 20) having an actuator (Figures 1-2, valve, 50) to control suction ([0050]-[0051]; [0058]); and a rigid, linear vacuum arm (Figure 1, cutting accessory, 24) having a supporting surface including one or more ports (Figure 1, openings, 40 and 42) connected an internal conduit, wherein air pressure at the one or more ports (40, 42) in the supporting surface is adjustable using the actuator (50) ([0026]; [0029]-[0031]; [0050]-[0052]; [0058]). It would have been 
Regarding claim 25, Williams in view of Zavatsky and Deng teaches all the limitations of claim 23. Williams teaches the vacuum arm (14) is attached to the extension (16) at an angle of “preferably less than 45°”, or between 15° and less than 40° (col. 2, lines 59-62; Figure 1).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the vacuum arm and the extension of Williams, Zavatsky, and Deng such that the angle is between 30° and 180° in light of the teachings of Williams, because Williams teaches an angle in such a range results in a desirable position of the operational end of the vacuum arm relative to the extension grasped by the practitioner to facilitate engagement with a suction target (abstract; col. 2, line 59-col. 3, line 8).
Regarding claim 26, Williams in view of Zavatsky and Deng teaches all the limitations of claim 23. Williams teaches the one or more ports (42) are arranged longitudinally on the supporting surface of the vacuum arm (14) (see Figures 4-6).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,049,000 (Williams) in view of U.S. Patent No. 9,468,432 (Zavatsky) and .
Regarding claim 24, Williams in view of Zavatsky and Deng teaches all the limitations of claim 23. Williams does not teach the viewing surface further comprises a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface.
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface (Ports 44 and paddle 22 may be colored or transparent to improve visibility, col. 3, lines 28-41. The colored or transparent material is construed as the structure corresponding to the means plus function limitation “visibility component”, which invokes 35 U.S.C. 112(f).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum arm of Williams, Zavatsky, and Deng such that it includes transparent or colored visibility component on the viewing surface as taught by DeVries et al., because providing a transparent or colored visibility component of the vacuum arm “provides less obstruction to the surgeon’s line of sight” and “can be easily visible” against the surrounding tissue (col. 3, lines 28-41).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,311 (Borst et al.).
claims 2 and 3, Borst et al. teaches all the limitations of claim 1. Borst et al. teaches the vacuum arm is secured to the extension at an adjustable angle (col. 8, lines 4-12), but does not quantify the angle.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Borst et al. such that the angle between the vacuum arm and the extension is between 30° and less than 180°, or at an angle of 90°, because Applicant has not disclosed that an angle of between 30 and 180° or an angle of 90° between the vacuum arm and the extension provides an advantage, is used for a particular purpose, or solves a stated problem versus another angle. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the adjustable angle of Borst et al. because Borst et al. teaches such an adjustable angle results in a desirable position of the operational end of the vacuum arm relative to the extension grasped by the practitioner to facilitate engagement with a target tissue (abstract; col. 8, lines 4-12). Therefore, it would have been an obvious matter of design choice to modify Borst et al. to obtain the invention as specified in claim 2 or 3.
Claims 7, 8, 12-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,311 (Borst et al.) in view of U.S. Patent Application Publication No. 2003/0078470 (Borst et al., herein referred to as “Borst et al. ‘470”).
Regarding claims 7 and 8, Borst et al. teaches all the limitations of claim 1. Borst et al. does not teach the capture-tool comprises a branch from the vacuum arm including one or more ports on a supporting surface of the branch.
Figure 26a, neck, 71) connected to a single, linear vacuum arm (Figure 26a, paddle, 22) having a supporting surface including one or more ports (Figure 26a, suction apertures, 22) connected to an internal conduit through the extension (71) and vacuum arm (22) for producing a low pressure area at the one or more ports (32) when a vacuum is created in the conduit ([0079]-[0080]; [0107]); and a branch from the vacuum arm, wherein one of the one or more ports (32) is on a supporting surface of the branch ([0107]; see annotated Figure 26a below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum arm of Borst et al. to include a branch with one or more ports on its supporting surface as taught by Borst et al. ‘470, because Borst et al. ‘470 teaches providing the vacuum arm with a branch having a port on its supporting surface “increases the suction surface area” of the arm and improves the stability of the arm on the tissue ([0107]).

    PNG
    media_image3.png
    236
    726
    media_image3.png
    Greyscale

Regarding claim 12, Borst et al. teaches a capture-tool, adapted to suction a tissue (abstract), comprising: 
Figure 15, arm, 23) having a proximal end, a distal end, and a channel (Figure 15, suction lumen, 30) therethrough (col. 8, lines 4-16); 
a single, linear vacuum arm (Figures 15-16, paddle, 22) having a proximal-most end attached to a distal-most end of the extension (23), the vacuum arm (22) being attached to the extension (23) at an angle, the vacuum arm (22) having an internal conduit (Figures 15-16, suction conduit, 31) therein that is continuous with the channel (30), a viewing surface directed towards the proximal end of the extension (23), and a supporting surface (The “viewing surface” is construed as the top surface of the paddle 22 during use, see Figures 15-16; the “supporting surface” is construed as the bottom surface of paddle 22 during use, see Figures 15-16; col. 8, lines 4-21); and 
one or more ports (Figures 15-16, suction ports, 33) in the supporting surface connected to the internal conduit (31) such that, when a vacuum is created in the channel (30) and internal conduit (31) at which at least one of a negative pressure area, a neutral pressure area, and a positive pressure area can be formed (col. 8, lines 4-21). Borst et al. does not teach the capture-tool further comprises a branch extending from the vacuum arm having one or more of the ports in a supporting surface of the branch.
However, Borst et al. ‘470 teaches a capture-tool, adapted for manipulating tissue (abstract), comprising: an extension (Figure 26a, neck, 71) connected to a single, linear vacuum arm (Figure 26a, paddle, 22) having a supporting surface including one or more ports (Figure 26a, suction apertures, 22) connected to an internal conduit through the extension (71) and vacuum arm (22) for producing a low pressure area at the one or more ports (32) when a vacuum is created in the conduit ([0079]-[0080]; [0107]); and a branch from the vacuum arm, wherein one of the one or more ports (32) Figure 26a above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum arm of Borst et al. to include a branch with one or more ports on its supporting surface as taught by Borst et al. ‘470, because Borst et al. ‘470 teaches providing the vacuum arm with a branch having a port on its supporting surface “increases the suction surface area” of the arm and improves the stability of the arm on the tissue ([0107]).
Regarding claims 13 and 14, Borst et al. in view of Borst et al. ‘470 teaches all the limitations of claim 12. Borst et al. teaches the vacuum arm is secured to the extension at an adjustable angle (col. 8, lines 4-12), but does not quantify the angle.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Borst et al. and Borst et al. ‘470 such that the angle between the vacuum arm and the extension is between 30° and less than 180°, or at an angle of 90°, because Applicant has not disclosed that an angle of between 30 and 180° or an angle of 90° between the vacuum arm and the extension provides an advantage, is used for a particular purpose, or solves a stated problem versus another angle. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the adjustable angle of Borst et al. because Borst et al. teaches such an adjustable angle results in a desirable position of the operational end of the vacuum arm relative to the extension grasped by the practitioner to facilitate engagement with a target tissue (abstract; col. 8, lines 4-12). Therefore, it would have been an obvious matter of design 
Regarding claim 15, Borst et al. in view of Borst et al. ‘470 teaches all the limitations of claim 12. Borst et al. teaches one of the one or more ports (32) is located at about the proximal end and another one of the one or more ports (32) is located at about the distal end of the vacuum arm (22) (col. 8, lines 4-21; see Figures 15-16).
Regarding claim 16, Borst et al. in view of Borst et al. ‘470 teaches all the limitations of claim 12. Borst et al. teaches the one or more ports (32) are arranged longitudinally on the supporting surface of the vacuum arm (22) (col. 8, lines 4-21; see Figures 15-16).
Regarding claim 17, Borst et al. in view of Borst et al. ‘470 teaches all the limitations of claim 12. The modified capture-tool of Borst et al. and Borst et al. ‘470 teaches the one or more ports (32) are arranged in at least two rolls longitudinally with the vacuum arm (22) (see annotated Figure 26a of Borst et al. ‘470 above; see discussion for claim 12).
Regarding claim 20, Borst et al. in view of Borst et al. ‘470 teaches all the limitations of claim 12. Borst et al. teaches at least two internal conduits (conduit 30 passes through lumen of arm 23, the lumen and the conduit 31 are construed as the “two internal conduits”, see Figures 15-16; col. 8, lines 4-21).
Regarding claim 21, Borst et al. in view of Borst et al. ‘470 teaches all the limitations of claim 20. Borst et al. teaches the extension (23) includes a channel (30) (see discussion for claim 12), but does not teach the capture-tool includes two channels in the extension.
Figure 33, arm, 823) having two channels therethrough; and a vacuum arm (Figure 33, paddle sides, 81 and 82) attached to the extension (823), the vacuum arm (81, 82) having an internal conduit therein that is continuous with at least one of the channels ([0115]; [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capture-tool of Borst et al. and Borst et al. 470 to further include two channels in the extension in light of the teachings of Figure 33 of Borst et al. 470, because providing two channels in the extension permits the practitioner to selectively adjust the suction provided to the plurality of rows of ports engaging tissue as needed ([0115]; [0122]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,311 (Borst et al.) in view of U.S. Patent No. 6,656,109 (DeVries et al.).
Regarding claim 11, Borst et al. teaches all the limitations of claim 1. Borst et al. does not teach the viewing surface further comprises a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface.
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface (Ports 44 and paddle 22 may be colored or transparent to improve .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,311 (Borst et al.) in view of U.S. Patent Application Publication No. 2003/0078470 (Borst et al., herein referred to as “Borst et al. ‘470”) as applied to claim 12, and further in view of U.S. Patent No. 6,656,109 (DeVries et al.).
Regarding claim 22, Borst et al. in view of Borst et al. ‘470 teaches all the limitations of claims 12. Borst et al. does not teach the viewing surface further comprises a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface.
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface (Ports 44 and paddle 22 may be colored or transparent to improve visibility, col. 3, lines 28-41. The colored or transparent material is construed as the .
Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,311 (Borst et al.) in view of U.S. Patent Application Publication No. 2003/0078470 (Borst et al., herein referred to as “Borst et al. ‘470”) and U.S. Patent Application Publication No. 2003/0135151 (Deng).
Regarding claim 23, Borst et al. teaches a capture-tool, adapted to suction a tissue (abstract), comprising: 
a handle (see annotated Figure 14 below);
a rigid, linear extension (Figure 15, arm, 23) having a proximal end, a distal end, and a channel (Figure 15, suction lumen, 30) therethrough (col. 8, lines 4-16); 
a single, linear vacuum arm (Figures 15-16, paddle, 22) having a proximal-most end attached to a distal-most end of the extension (23), the vacuum arm (22) being attached to the extension (23) at an angle, the vacuum arm (22) having an internal conduit (Figures 15-16, suction conduit, 31) therein, a viewing surface directed towards the proximal end of the extension (23), and a supporting surface, the supporting surface having one or more ports (Figures 15-16, suction ports, 33) therein connected to the Figures 15-16; the “supporting surface” is construed as the bottom surface of paddle 22 during use, see Figures 15-16; col. 8, lines 4-21; paddle 22 length less than the arm 23 length, see Figure 14); 
wherein air pressure at the one or more ports (33) in the supporting surface is adjustable (col. 7, line 63-col. 8, line 3; col. 8, lines 4-21). 

    PNG
    media_image4.png
    574
    493
    media_image4.png
    Greyscale


However, Borst et al. ‘470 teaches a capture-tool, adapted to manipulate a tissue (abstract), comprising: a handle (Figures 34, 45, and 48, handle, 310) having a controller to control suction ([0121]); an extension (Figures 34-36, 45, and 48, suction arm, 23) having a proximal end connected to the handle (310), a distal end, and a channel therethrough ([0119]-[0121]); and a vacuum arm (Figures 35-36, paddle, 22) having an internal conduit, the arm (22) having a proximal-most end attached to a distal-most end of the extension (23), the vacuum arm (22) being attached to the extension (23) at an angle, and a supporting surface having one or more ports (Figures 35-36, suction ports, 33) therein connected to the internal conduit, wherein air pressure at the one or more ports (33) in the supporting surface is adjustable using the controller ([0121]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capture-tool of Borst et al. to include a handle with a suction controller for adjusting the air pressure at the one or more ports as taught by Borst et al. ‘470, because Borst et al. ‘470 teaches providing a controller on the handle for adjusting the amount of suction at the ports permits the practitioner to precisely control the amount of suction applied to the tissue ([0121]). Borst et al. and Borst et al. ‘470 does not specify the suction controller on the handle includes an actuator.
However, Deng et al. teaches a capture-tool, adapted to manipulate a tissue (abstract), comprising: a handle (Figures 1-2, handpiece, 20) having an actuator Figures 1-2, valve, 50) to control suction ([0050]-[0051]; [0058]); and a rigid, linear vacuum arm (Figure 1, cutting accessory, 24) having a supporting surface including one or more ports (Figure 1, openings, 40 and 42) connected an internal conduit, wherein air pressure at the one or more ports (40, 42) in the supporting surface is adjustable using the actuator (50) ([0026]; [0029]-[0031]; [0050]-[0052]; [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Borst et al. and Borst et al. ‘470 to include an actuator for controlling suction as taught by Deng, because Deng teaches such an actuator for controlling suction in the handle provides suction flow that may be set to a plurality of rates, wherein the actuator “is ergonomically easy to use and compact in size”, provides tactile feedback to the practitioner regarding the setting of the actuator and corresponding amount of suction ([0050]-[0052]; [0058]).
Regarding claim 25, Borst et al. teaches all the limitations of claim 23. Borst et al. teaches the vacuum arm is secured to the extension at an adjustable angle (col. 8, lines 4-12), but does not quantify the angle.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Borst et al. such that the angle between the vacuum arm and the extension is between 30° and less than 180° because Applicant has not disclosed that an angle of between 30° and 180° between the vacuum arm and the extension provides an advantage, is used for a particular purpose, or solves a stated problem versus another angle. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the adjustable angle of Borst et al. because Borst et al. teaches such 
Regarding claim 26, Borst et al. in view of Borst et al. ‘470 and Deng et al. teaches all the limitations of claim 23. Borst et al. teaches the one or more ports (32) are arranged longitudinally on the supporting surface of the vacuum arm (22) (see Figures 15-16).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,311 (Borst et al.) in view of U.S. Patent Application Publication No. 2003/0078470 (Borst et al., herein referred to as “Borst et al. ‘470”) and U.S. Patent Application Publication No. 2003/0135151 (Deng) as applied to claim 23, and further in view of U.S. Patent No. 6,656,109 (DeVries et al.).
Regarding claim 24, Borst et al. in view of Borst et al. ‘470 and Deng et al. teaches all the limitations of claims 23. Borst et al. does not teach the viewing surface further comprises a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface.
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 28 January 2022, with respect to the rejection(s) of claim(s) 1, 12, 23, and their dependents under 35 U.S.C. 102 or 103 citing Borst et al. and Williams, respectively, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams and at least Zavatsky with respect to claims 1 and 23, in view of a new interpretation of Borst et al. with respect to claim 1, and in view of Borst et al. and at least Borst et al. with respect to claims 12 and 23, as these references better teach and/or suggest applicant’s claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791